Citation Nr: 0113823	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-04 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

 
THE ISSUES

1.  Entitlement to service connection for a knee injury 
secondary to the service-connected amputation of the right 
middle finger.

2.  Entitlement to an increased rating for amputation of the 
right middle finger and residuals of a laceration of the 
right hand, currently rated as 30 percent disabling.

3.  Entitlement to a total rating by reason of individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The veteran had active service from August 1963 to June 1964.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decision in April 1999 
by the Department of Veterans Affairs (VA) regional office 
(RO) in New Orleans, Louisiana.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In this regard, the RO denied the claim for service-
connection for the knee injury on a secondary basis as not 
well grounded because he did not submit sufficient evidence 
to well ground this claim.  The veteran maintains that he was 
working in construction and because of his inability to grip, 
he had an accident while pushing a wheelbarrow.  He did not 
indicate when this occurred nor did he specify if he received 
treatment for this specific injury.  Reports from J. P. S., 
M.D., indicate treatment for the right knee, which was 
injured when the veteran tripped while carrying a microwave 
out of his house.

The RO has assigned a 30 percent rating for the amputation of 
the middle finger, residuals of a laceration to the right 
hand, the major extremity under Diagnostic Codes 5154-8515.

Under Diagnostic Code 5154, a 20 percent evaluation may be 
assigned with metacarpal resection of more than one-half of 
the bone lost.  Otherwise, a 10 percent evaluation is the 
highest rating available without metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto.

Diagnostic Code 8515 provides of the evaluation of injury to 
the median nerve. When there is complete paralysis of the 
median nerve, the hand inclined to the ulnar side; the index 
and middle fingers more extended than normal; considerable 
atrophy of the muscles of the thenar eminence; the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective; absence of flexion of index finger and feeble 
flexion of middle finger; an inability to make a fist; the 
index and middle fingers remain extended; an inability to 
flex the distal phalanx of thumb; defective opposition and 
abduction of the thumb, at right angles to palm; weakened 
wrist flexion; and pain with trophic disturbances; a 70 
percent evaluation is warranted for the major extremity.  
Incomplete, severe paralysis warrants assignment of a 50 
percent evaluation for the major extremity.  Incomplete, 
moderate paralysis warrants assignment of a 30 percent rating 
for the major extremity.

A review of the recent VA orthopedic examination shows that 
an evaluation of the right wrist was not performed.  The 
examiner indicated that x-rays were obtained.  However, the 
x-ray report is not of record.  The United States Court of 
Veterans Appeals for Veterans Claims (Court), in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), discussed the applicability of 
38 C.F.R. §§ 4.40 and 4.45 to the examinations of joints 
rated on limitation of motion.  The Court determined that 
38 C.F.R. § 4.40 specifically refers to disability due to 
lack of normal "endurance," provides for a rating to be based 
on functional loss due to pain, and states that a part which 
becomes painful in use must be regarded as seriously 
disabling.  As such, the Board is of the opinion that a 
current specialized neurological examination, to include x-
rays, is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request the veteran to 
provide the date and the circumstances 
concerning the injury to his knee and 
furnish the veteran the appropriate 
release of information forms in order to 
obtain copies of all VA and private 
medical records pertaining to treatment 
for the injury to the knee not previously 
submitted and copies of any records 
regarding recent treatment for the right 
hand and wrist disorder. 

3.  The veteran should be afforded a VA 
examination by a neurologist in order to 
determine the nature and severity of the 
disability involving the right hand and 
wrist.  The claims folder and a copy of 
this Remand must be made available to the 
examiner to review in conjunction with 
the examination.  The examiner is asked 
to indicate in the examination report 
that he or she has examined the claims 
folder.  In addition to x-rays, any other 
tests deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed occupational 
history. 

The examination should include a 
description of all scarring, range of 
motion testing, and what constitutes 
normal range of motion of the fingers and 
wrist.  The examiner should comment on 
the presence or absence of pain, weakened 
movement to include grip strength, excess 
fatigability or incoordination on 
movement.  The examiner should also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  It is requested that the 
examiner identify the nerve involved and 
render opinions as to whether the degree 
of disability results in complete 
paralysis, incomplete severe paralysis, 
or incomplete moderate paralysis, and 
whether the veteran has loss the use of 
his right hand. The rationale for any 
opinion expressed should be included in 
the examination report.

4.  Following any additional action 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC) 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





